DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the arguments filed on 12/16/2021. Claims 1-15 are pending and are examined below. 

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
At page 6 of the Remarks section, applicant argues that Miller does not disclose ; one or more seatbelt braking mechanisms communicatively coupled to the one or more processors and configured to engage a seat belt such to prevent automatic retraction of the seatbelt. As detailed below, in paragraph [0051], Miller discloses The motorized spool retrieves another portion of the web 906, moving the web 906 to position C and further increasing the tension. When the vehicle slows to below 35 miles per hour, the electronics module 911 receives a signal from the speedometer 915 and sends a corresponding signal to the ELR 901 to decrease tension in the web 906. The motorized spool pays out a portion of the web 906, moving the web 906 to position B and decreasing the tension. When the speed drops below 20 miles per hour, the electronics module 911 receives a signal from the speedometer 915 and sends a corresponding signal to the ELR 901 to decrease the tension and unlock the ELR 901. The solenoid unlocks the ELR 901 and the motorized spool pays out a portion of the web 906, moving the web 906 to position A. Therefore, one of ordinary skill in the art would recognize that Miller does disclose one or more seatbelt braking mechanisms communicatively coupled to the one or more processors and configured to engage a seat belt such to prevent automatic retraction of the seatbelt.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2013/0009391 (“Miller”).

Regarding claims 1 and 15, Miller teaches one or more processors; one or more host vehicle status sensors communicatively coupled to the one or more processors, wherein the one or more host vehicle status sensors output a status signal indicative of the host vehicle being in an off-road driving condition; one or more seatbelt braking mechanisms communicatively coupled to the one or more processors and configured to engage a seat belt such to prevent automatic retraction of the seatbelt (see at least [0049]); and 
one or more memory modules communicatively coupled to the one or more processors that store logic that when executed by the one or more processors cause the one or more processors to: determine that the host vehicle is in the off-road driving condition based on the status signal output by the one or more host vehicle status sensors; and activate the one or more seatbelt braking mechanisms in response to detecting the host vehicle is in the off-road driving condition to prevent automatic retraction of the seatbelt (see at least [0051]).

Regarding claim 2, Miller further teaches determination that the host vehicle is in the off-road driving condition is determined by detection with the one or more host vehicle status sensors that the host vehicle is: in a powered state; at a complete stop; and in an all-wheel drive setting (see at least [0049]-[0050]).

Regarding claim 3, Miller further teaches the complete stop is determined by the host vehicle being (a) parked or (b) in a neutral gear while the parking brake is engaged (see at least [0049]-[0050]).

Regarding claim 4, Miller further teaches the one or more seatbelt braking mechanisms comprise at least one of a clasp brake, a band brake, a disk brake, or a drum brake (see at least Fig. 11A and Fig. 11B

Regarding claim 5, Miller further teaches the one or more seatbelt braking mechanisms provide a braking force that is greater than a seatbelt retraction force provided by an auto-retractor and less than a seatbelt pre-tension force provided by a seatbelt pre-tensioner system (see at least [0051]).

Regarding claim 7, Miller further teaches the one or more seatbelt braking mechanisms comprise: a brake drum; an opening configured to receive a seatbelt retractor shaft coupled to a nonmoving portion of the seatbelt; and an actuator comprising a brake arm configured to frictionally engage the brake drum to prevent automatic retraction of the seatbelt in response to the one or more processors detecting that the host vehicle is in the off-road driving condition (see at least [0045]).

Regarding claim 8, Miller further teaches the brake arm is configured to directly frictionally engage the brake drum (see at least [0045]).

Regarding claim 9, Miller further teaches the brake arm is configured to indirectly frictionally engage the brake drum through a brake band (see at least [0042]).

Regarding claim 10, Miller further teaches the brake arm, the brake drum, or both comprise a friction material to increase the amount of frictional engagement between the brake arm and the brake drum (see at least [0042])..

Regarding claim 12, Miller further teaches the actuator comprises a rotary actuator or a linear actuator (see at least [0042] and [0045]).

Regarding claim 13, Miller further teaches one or more user input devices communicatively coupled to the one or more processors, wherein the one or more user input devices are configured to activate the one or more seatbelt braking mechanisms (see at least [0051]).

Regarding claim 14, Miller further teaches the one or more user input devices include at least one of a button, a switch, a knob, a microphone, a toggle, and a mobile device (see at least Fig. 11A and Fig. 11B).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0009391 (“Miller”) in view of US 2007/0085319 A1 (“Scherzinger”).

Regarding claim 6, Miller is not explicit on the braking force is from 25 Newtons to 200 Newtons, however,
	Scherzinger discloses the braking force is from 25 Newtons to 200 Newtons (see at least [002]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Scherzinger with the system disclosed by Miller so that in the event of a vehicle accident, the gear will not be destroyed by the high seat-belt-restraining forces occurring because of the accident; this is because the overload clutch avoids critical or excessive torques being transmitted by the seat-belt spindle to the gear. It is thus ensured that the seat-belt tensioner operates reliably even in dangerous situations (Scherzinger, [0021]).

Regarding claim 11, Miller is not explicit on the friction material comprises one or more of acetal, nylon, polyphthalamide, polyetheretherketone, polyphenylene sulfide, polybutylene terephthalate, thermoplastic polyimide, polycarbonate, polyetherimide, natural rubber, butyl rubber, styrene- butadiene, nitrile rubber, silicone rubber, chloroprene rubber, and ethylene propylene diene monomer rubber, however,
	Scherzinger discloses the friction material comprises one or more of acetal, nylon, polyphthalamide, polyetheretherketone, polyphenylene sulfide, polybutylene terephthalate, thermoplastic polyimide, polycarbonate, polyetherimide, natural rubber, butyl rubber, styrene- butadiene, nitrile rubber, silicone rubber, chloroprene rubber, and ethylene propylene diene monomer rubber (see at least [0104]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Scherzinger with the system disclosed by Miller so that in the event of a vehicle accident, the gear will not be destroyed by the high seat-belt-restraining forces occurring because of the accident; this is because the overload clutch avoids critical or .




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665